EXHIBIT 10.01

FORM OF RESTRICTED STOCK UNIT AGREEMENT
TRIANGLE PETROLEUM CORPORATION
2011 OMNIBUS INCENTIVE PLAN


This Agreement (this “Agreement”) is entered into as of [insert date of grant]
(the “Date of Grant”), by and between the Company and [insert name] (the
“Participant”).  Capitalized terms used without definition herein shall have the
meaning ascribed to them in the Triangle Petroleum Corporation 2011 Omnibus
Incentive Plan (the “Plan”).
 
1.           Grant of RSUs.  The Company hereby grants to the Participant an
award of [   ] restricted stock units (the “RSUs”), subject to all of the terms
and conditions of this Agreement and the Plan.  Except as otherwise provided in
this Agreement or the Plan, an RSU granted hereunder shall represent the right
to receive one share of Common Stock and shall be paid as soon as reasonably
practicable following each Vesting Date (as defined in Section 2 below), but in
no event later than thirty (30) days following the occurrence of such Vesting
Date.
 
2.           Vesting and Terminations.
 
(a)           Vesting.  Subject to Section 2(b) below, the RSUs shall vest
[insert vesting schedule] (each such installment, a “Vesting Date”), subject to
the Participant’s continued employment from the Date of Grant through the
relevant Vesting Date, and provided that the Participant has not given notice of
resignation, as of each such Vesting Date.
 
(b)           Terminations of Employment.
 
(i)           Upon the termination of the Participant’s employment or services
for any reason, except as may be provided in Section 2(b)(ii) below, any RSUs
that have not yet vested shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company without consideration of any kind
and neither the Participant nor any of the Participant’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such RSUs.
 
(ii)           If the Participant’s employment is terminated (1) by the Company
without Cause or (2) on account of Participant’s death or Disability, then the
RSUs shall vest in full and shall be paid as soon as reasonably practicable
following such termination, but in no event later than thirty (30) days
following such termination.
 
3.           Change in Control.  Upon the occurrence of a Change in Control, all
then-outstanding RSUs shall vest and be paid as soon as reasonably practicable
following such Change in Control, but in no event later than thirty (30) days
following such Change in Control.  Notwithstanding the foregoing, to the extent
the RSUs are determined to be deferred compensation subject to Section 409A of
the Code, a Change in Control shall only occur if such event constitutes a
change in ownership or effective control of the Company or a change in ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Securities Laws Requirements.  The Company shall not be obligated
to issue shares of Common Stock to the Participant free of any other restrictive
legend, if such transfer, in the opinion of counsel for the Company, would
violate the Securities Act of 1933, as amended, or any other federal or state
statutes having similar requirements that may be in effect at the relevant time.
 
5.           No Rights as a Stockholder.  The Participant shall have no rights
of a stockholder unless and until shares of Common Stock are issued following
the vesting of the RSUs.
 
6.           Taxes.  The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant or from the shares of Common Stock otherwise issuable in
respect of the RSUs any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
vesting or payment of any RSUs.
 
7.           Award Agreement Subject to Plan; Entire Agreement.  This Agreement
is made pursuant to all of the provisions of the Plan, which is incorporated
herein by this reference, and is intended, and shall be interpreted in a manner,
to comply therewith.  This Agreement, together with the Plan, constitutes the
entire understanding and agreement of the parties hereto regarding the grant of
RSUs.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
 
8.           Amendments; Construction.  The Committee may amend the terms of
this Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without the Participant’s
consent, except as provided in Section 4(c) of the Plan.
 
9.           Agreement Binding on Successors.  The terms of this Agreement shall
be binding upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, permitted transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.
 
10.         No Rights to Continuation of Employment.  Nothing in the Plan or
this Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Subsidiary thereof or shall interfere with or
restrict the right of the Company or its stockholders (or of a Subsidiary or its
equityholders, as the case may be) to terminate the Participant’s employment at
any time for any reason whatsoever, with or without Cause.
 
11.         No Assignment.  Notwithstanding anything to the contrary in this
Agreement, neither this Agreement nor any rights granted herein shall be
assignable by Participant.
 
12.         Necessary Acts.  The Participant hereby agrees to perform all acts,
and to execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.
 
 
2

--------------------------------------------------------------------------------

 
 
13.         Section 409A Compliance.  The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Code to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Participant shall not be considered to have
terminated employment or service for purposes of this Agreement until the
Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code.  Any payments described in this
Agreement or the Plan that are due within the “short-term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
to the contrary in this Agreement or the Plan, to the extent that any RSUs are
payable to a “specified employee” (within the meaning of Section 409A of the
Code) upon a separation from service and such payment would result in the
imposition of any individual penalty tax or late interest charges imposed under
Section 409A of the Code, the settlement and payment of such awards shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier).‬
 
14.         Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Agreement.  Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.
 
15.         Headings.  Section headings are used solely for the convenience of
the parties and shall not be deemed to be a limitation upon or descriptive of
the contents of any such Section.
 
16.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
17.         Electronic Signature.  The Participant’s electronic signature of
this Agreement shall have the same validity and effect as a signature affixed by
the Participant’s hand.
 
18.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.
 
[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.
 
TRIANGLE PETROLEUM CORPORATION
       
By:
   
Name: 
   
Title:
             
PARTICIPANT
 



[Signature Page to RSU Agreement]
 
 
 

--------------------------------------------------------------------------------

 